Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  although the claim is understandable in light of the specification and the drawings, the phrases “a sharp edge disposed at the other end of the second grip handle” and “a support table disposed at the other end of the first grip handle” are unclear whether the sharp edge and the support table are part of the second grip handle and the first grip handle, respectfully.  The phrases are understood to be a portion of the first grip handle is provided with the support table and a portion of the second grip handle is provided with the second grip handle.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is dependent on the cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For this Office action only, claim 5 is considered to be dependent on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is not clear what structure is set forth by “an end”.  Is this referring to portion of the first or second grip handle or an end of the sharp edge? 
Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Budrow (US 6,105,256).
	Regarding claim 1, Budrow discloses the invention substantially as claimed including a hair-cutting shear, comprising 
a first grip handle (e.g., 22) and a second grip handle (e.g., 16) that are hinged to each other, characterized by further comprising:
a sharp edge (e.g., 12) disposed at the other end of the second grip handle; and

Regarding claim 6, Budrow teaches the cross section of the cutter table is T-shaped (e.g., cross section of 84 and portion of 72 is T-shaped, Fig. 4).
Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US 3,304,606).
	Regarding claim 1, O’Connell discloses the invention substantially as claimed including a hair-cutting shear, comprising 
a first grip handle (e.g., 20) and a second grip handle (e.g., 22) that are hinged to each other (e.g., at 16), characterized by further comprising:
a sharp edge (e.g., 28) disposed at the other end of the second grip handle; and
a support table (e.g., 30) disposed at the other end of the first grip handle, wherein the support table is provided thereon with a cutter table (e.g., at 50) and when abutting, the sharp edge and the support table are side by side and abut on the cutter table (e.g., Fig. 1), the sharp edge and the support table are inclined toward each other fig. 1, longitudinal center lines of the sharp edge and the support table are inclined toward each other in a direction toward the pin 16),   
the sharp edge comprises a blade sheath (e.g., 32), a blade wrapping layer (e.g., 40) and a blade (e.g., 36) which are sequentially nested (e.g., fig. 2), the support table comprises a cutter table sheath (e.g., 34) and a cutter table wrapping layer (e.g., at 46) disposed in the cutter table sheath, and the cutter table is embedded in the cutter table wrapping layer (e.g., the cutter table 50 is fixed to the cutter table wrapping layer 46), wherein the blade wrapping layer together with the blade that is capable of being fixed 
Regarding claim 2, the modified O’Connell teaches an end away from the sharp edge and adjacent to a hinged position where the first grip handle and the second grip handle are hinged to each other is provided with a pressing position (e.g., any position that is away from the sharp edge and adjacent to the hinged position on the element 12 

    PNG
    media_image1.png
    206
    562
    media_image1.png
    Greyscale

Regarding claim 5, the modified O’Connell teaches the blade sheath, the blade wrapping layer, the cutter table sheath, and the cutter table wrapping layer are formed from metal or metal alloy but fails to explicitly teach iron.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the blade sheath, the blade wrapping layer, the cutter table sheath, and the cutter table from iron since iron is well known metal for manufacturing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, the modified O’Connell teaches a tooth-shaped protrusion is provided on the cutter table (e.g., at 50 of O’Connell).
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Fox (US 2010/0192384).
	Regarding claims 9-10, the modified O’Connell teaches the finger ring on the second grip handle being integrally formed (e.g., 26) but fails to explicitly teach the finger ring on the first grip handle being rotationally disposed and a tail end of the first grip handle being provided with an arc-shaped gripping position as presently claimed in claim 9 and an arc-shaped ejector rod presently claimed in claim 10.  Fox teaches a hair cutting device including a rotationally disposed finger ring (e.g., 30) and an arc-shaped gripping position (e.g., at 16) and an arc-shaped ejector rod (e.g., at 26, unlabeled).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chang in order to provide a rotatable finger ring, an arc-shaped gripping position, and an arc-shaped ejector rod on the modified O’Connell to provide a hairdresser scissors that is more convenient to use. 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Budrow and O'Connell fails to disclose “a support table disposed at the other end of the first grip handle, wherein the support table is provided thereon with a cutter table made of a gum material; and when abutting, the sharp edge and the support table are side by side and abut on the cutter table, the sharp edge and 
	The examiner respectfully disagrees.  As set forth above, Budrow teaches the longitudinal axes of the sharp edges and the support table are inclined toward each other toward the hinged position at 24 as shown on fig. 1 wherein the sharp edge comprises the blade sheath 80, the blade wrapping layer 54 and the blade 62 which are sequentially nested wherein the support table comprises the cutter table sheath 74, 76 and the cutter table wrapping layer as portion of 72 disposed in the cutter table sheath, wherein the cutter table is embedded in the cutter table wrapping layer since the cutter table is integrally fixed to the cutter table wrapping layer as shown on fig. 4 wherein the blade wrapping layer together with the blade that is capable of being fixed on the blade sheath and is clamped as shown on fig. 5 of Budrow.  Furthermore, O’Connell teaches the sharp edge and the support table being inclined toward each other as shown on fig. 1 since longitudinal center lines of the sharp edge and the support table are inclined toward each other in a direction toward the pin 16), wherein the sharp edge comprises the blade sheath 32, the blade wrapping layer 40 and the blade 36 which are sequentially nested as shown on fig. 2, the support table .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN CHOI/Primary Examiner, Art Unit 3724